IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,471-01




EX PARTE MARSHALL BRENT HARRIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 042706-A IN THE 59TH DISTRICT COURT
FROM GRAYSON COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to escape, and was
sentenced to twenty-five years’ imprisonment. 
            On October 23, 2013, the trial court made findings of fact and conclusions of law
recommending that relief be denied.
            This Court has undertaken an independent review of all the evidence in the record.  We adopt
the trial court’s findings of fact and conclusions of law, with the exception of finding of fact #1. 
Based on those findings and conclusions and on this Court’s own review of the record, we deny
relief.
 
Filed:  November 27, 2013
Do not publish